DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (5/9/22 Remarks: page 9, lines 13-20 and page 10, lines 12-18) with respect to the rejection of claims 2-7 under 35 USC §112 and the rejection of claims 1-3, 8-10, & 15-16 under 35 USC §102 have been fully considered and are persuasive. The rejection of claims 3 & 5-7 under 35 USC §112 and the rejection of claims 1, 3, 8, 10, & 15 under 35 USC §102 have been withdrawn. The rejection of claims 2 & 4 under 35 USC §112 and the rejection of claims 2, 9, & 16 under 35 USC §102 have been obviated by the claims’ cancellation.
Applicant's arguments (5/9/22 Remarks: page 9, line 21 – page 10, line 11) with respect to the rejection of claims 8-20 under 35 USC §101 have been fully considered but they are not persuasive.
Applicant argues that the recited “computer readable storage medium” is described in the Specification (Specification paragraph 0096) as not to be construed as transitory signals per se such as electromagnetic waves or electrical signals.
However, Applicant’s definition of a “computer readable storage medium” as one which may be (emphasis added) one of several physical embodiments of a non-transitory computer-readable storage medium does not limit this term to the range of statutory non-transitory storage media.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 10, & 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the computer program product” (claim 8, line 1; claim 10, line 1; claim 12, line 1; claim 13, line 1; claim 14, line 1) lacks proper antecedent basis. The apparently intended antecedent reads “A computer program” (claim 8, line 1).
Claim Rejections - 35 USC § 101
Claims 8, 10, 12-15, & 18-20, insofar as claims 8, 10, & 12-14 are rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter.
Claims 8-14 are directed to “a computer program” and recite a series of “program instructions” which constitute software per se. The recited “computer-readable storage media” is recited in generic terms encompassing both statutory non-transitory storage media and non-statutory transitory storage media.
Claims 15 & 18-20 are directed to “a computer system” which is recited in terms of generic “processors” with no defined structural features and in terms of “program instructions” which constitute software per se.
Allowable Subject Matter
Claims 1, 3, & 5-7 are allowed.
Claims 8, 10, 12-15, & 18-20, insofar as they are understood, would would be allowable if rewritten or amended to overcome the rejections under 35 USC §112 and 35 USC §101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1, 8, & 15 (and dependent claims 3, 5-7, 10, 12-14, & 18-20), the art of record does not teach or suggest the recited identification of objects and distinct identification of characteristics associated with the identified objects such that identified characteristics associated with objects are determined to be directed toward an object identified in a user request in association with the recited arrangement of analyzing media streams to identify objects, collect object information, and generate a predicted value estimation for the identified objects.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663